Filed 7/19/16 P. v. Cota CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069049

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS279566)

FERNANDO COTA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Stephanie

Sontag, Judge. Affirmed.



         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted Fernando Cota of battery with serious bodily injury (Pen. Code,

§ 243, subd. (d))1 and assault by means likely to produce great bodily injury (§ 245,



1        All further statutory references are to the Penal Code.
subd. (a)(4).) The jury found true the allegation that Cota personally inflicted great

bodily injury on the victim Alfredo Gallegos, who was not an accomplice to the offense

(§ 12022.7, subd. (a)). Cota admitted two prior prison convictions (§ 667.5, subd. (b)).

The court sentenced Cota to nine years in state prison, consisting of the upper term of

four years on the assault count, a consecutive term of three years for the great bodily

injury enhancement, and two one-year terms for the prison priors.

                                          FACTS

       On the morning of April 21, 2015, Cota and Gallegos were in a hallway of a jail in

San Diego waiting to be transported by bus to San Diego County's South Bay Detention

Facility (SBDF). Gallegos had been a member of the Varrios Chula Vista (VCV) gang

for about 20 years but had decided to drop out of the gang. Cota was a member of the

Otay gang, VCV's main rival.

       Cota showed Gallegos a tattoo that read, "Fuck Chupa," which Gallegos

understood to mean "Fuck Chula Vista." Gallegos took Cota's tattoo as a sign of

disrespect and a threat. Cota said to Gallegos, "Do you want it now or later?" Gallegos

indicated to Cota that he did not want to fight him. Gallegos sat behind Cota on the bus

and the two engaged in casual conversation on the ride to SBDF. Gallegos thought the

situation had "calmed down" and "everything was going to be fine."

       When Cota and Gallegos arrived at the SBDF, they were placed in a holding tank

and uncuffed. The holding tank was divided into two sections by a glass wall and sliding

metal door that has a window on it. San Diego County Sheriff's Deputy Gustavo

Reynoso was unchaining inmates on the other side of the glass wall from Cota and

                                             2
Gallegos when he heard the sound of someone being punched. He looked into the

adjacent cell and saw Cota punch Gallegos two or three times in the face. Gallegos fell to

his knees and Cota punched him several more times in the face, causing him to fall

backwards. Gallegos did not protect or defend himself. He tried to stand up but kept

slipping on his blood that was on the floor. He was dazed, but eventually was able to

reach a bench. Deputy Reynoso yelled at Cota to stop and then handcuffed him.

       Gallegos was treated at a hospital for injuries resulting from the incident. A

laceration on his chin required two sutures and a laceration on his lower lip required four

sutures to prevent disfiguration of the lip. The doctor who treated Gallegos believed

Gallegos also suffered a concussion.

                                       DISCUSSION

       Appellate counsel has filed a brief summarizing the facts and proceedings below

but raising no specific issues or argument for reversal. Counsel has asked this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende), and has identified the following "potential issues" under Anders v. California

(1967) 386 U.S. 738 (Anders): (1) whether there was sufficient evidence to support the

jury's finding that Cota inflicted great bodily injury on Gallegos; and (2) whether the trial

court stated sufficient reasons for imposing the upper term sentence.

       We offered Cota the opportunity to file a brief on his own behalf, and he has not

responded.




                                              3
      Our review of the entire record under Wende and Anders has disclosed no

reasonably arguable appellate issues. Appellate counsel has competently represented

Cota on appeal.

                                    DISPOSITION

      The judgment is affirmed.



                                                                   McCONNELL, P. J.

WE CONCUR:



BENKE, J.



HALLER, J.




                                           4